Case 4:17-cr-20657-MFL-SDD ECF No. 133, PageID.835 Filed 04/12/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 17-cr-20657
v.                                                  Hon. Matthew F. Leitman

D3, CAWON LYLES,

     Defendant.
__________________________________________________________________/
      ORDER CONSTRUING DEFENDANT’S LETTER (ECF No. 132)
           AS MOTION FOR COMPASSIONATE RELEASE

      On April 8, 2021, Defendant Cawon Lyles filed a letter with the Court in

which he asked for compassionate release from custody. (See Ltr., ECF No. 132.)

Lyles also provided evidence that appears to indicate that he has exhausted at least

some bases on which he seeks compassionate release. (See id., PageID.781-833.)

      The Court construes Lyles’ letter as a motion for compassionate release and,

in a separate order that the Court will issue, it will appoint the Federal Community

Defender of the Eastern District of Michigan to represent Lyles with respect to his

motion. Once counsel is appointed, the Court will hold a status conference to discuss

next steps in this action.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: April 12, 2021                  UNITED STATES DISTRICT JUDGE

                                         1
Case 4:17-cr-20657-MFL-SDD ECF No. 133, PageID.836 Filed 04/12/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 12, 2021, by electronic means and/or
ordinary mail.
                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                       2
